DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 and 11/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-10, 12 and 18 of U.S. Patent No. 10,057,493 in view of Seo et al. (“Seo”, US 2016/0202494).

Instant Application 17/453,397
U.S. Patent No. 10,057,493
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 











a position sensor comprising two output terminals; and 


a capacitor electrically connected in parallel to the two output terminals of the position sensor.
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; 
a lower elastic member coupled to a lower portion of the bobbin and a lower portion of the housing; 
a first coil disposed on the bobbin; 
a first magnet disposed on the housing; 
a circuit board disposed below the housing; 
a second coil disposed on the circuit board and facing the first magnet; 
a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals; 
a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor; 
a second sensor disposed below the second coil and including first and second input terminals, and first and second output terminals; and a second capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the second sensor.


Claim 1 of patent 10,057,493 fails to teach a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis. 
However, Seo teaches that a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis (Seo: see figs. 4-5 and pars. [0048], [0068], wherein a first carrier 30 configured to move in a direction parallel with the lens as an optical axis and a first hall sensor 101 configured to sense a movement of the first carrier 30 in a first axial direction X which perpendicular to the optical axis). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of U.S. Patent No. 10,057,493 to include a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis.
One would have been motivated to control steadiness of the lens module easily. 
Instant Application 17/453,397
U.S. Patent No. 10,057,493
Claim 2. The lens moving apparatus according to claim 1, wherein the position sensor comprises: 
a first sensor comprising first and second output terminals; 


a second sensor comprising third and fourth output terminals, wherein the capacitor comprises: 

a first capacitor electrically connected in parallel to the first and second output terminals of the first sensor; and 
a second capacitor electrically connected in parallel to the third and fourth output terminals of the first sensor.
Claim 1. A lens moving apparatus comprising: 

a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals; …
a second sensor disposed below the second coil and including first and second input terminals, and first and second output terminals;
a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor; 
a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor; 
Claim 3. The lens moving apparatus according to claim 1, comprising a circuit board electrically connected to the position sensor.
Claim 1: …
a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor …
Claim 4. The lens moving apparatus according to claim 3, comprising a first coil disposed on the bobbin. 
Claim 1. …
a first coil disposed on the bobbin; …


Claim 1 of patent 10,057,493 fails to teach a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing.
On the other hand, Seo teaches that a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing (Seo: see pars. [0047]-[0048], [0052], in which a first coil 20 configured to move the first carrier 30 in a direction parallel to an optical axis by an interaction with the magnet 50 disposed on the first carrier 30).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of primary reference to include a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing. 
One would have been motivated to have a technique to move the housing.  

Instant Application 17/453,397
U.S. Patent No. 10,057,493
Claim 5. The lens moving apparatus according to claim 3, comprising: 
a first magnet disposed on the housing; 
a second coil disposed to face the first magnet; 
Claim 1. 

…a first magnet disposed on the housing;
a second coil disposed on the circuit board and facing the first magnet;


Claim 1 of patent 10,057,493 fails to teach a second coil configured to move the housing by an interaction with the first magnet. 
Nevertheless, Seo teaches that a second coil configured to move the housing by an interaction with the first magnet (Seo: see pars. [0047]-[0048] and [0052], noted that a first coil 20 configured to move the first carrier 30 by an interaction with the magnet 50). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of primary reference to include a second coil configured to move the housing by an interaction with the first magnet.
One would have been motivated to have a technique to move the housing.  

Instant Application 17/453,397
U.S. Patent No. 10,057,493
Claim 6. The lens moving apparatus according to claim 3, wherein the position sensor is disposed on the circuit board.
Claim 2. The lens moving apparatus according to claim 1, wherein the first and second sensors and the first and second capacitors are disposed on the circuit board.
Claim 8. The lens moving apparatus according to claim 3, comprising a base disposed below the circuit board, and wherein the position sensor is disposed between a lower surface of the circuit board and an upper surface of the base.
Claim 9. The lens moving apparatus according to claim 6, wherein the first and second sensors and the first and second capacitors are disposed on a lower surface of the circuit board and the lower surface of the circuit board faces an upper surface of the base.
Claim 9. The lens moving apparatus according to claim 8, wherein the capacitor is disposed between the lower surface of the circuit board and the upper surface of the base.
Claim 9. The lens moving apparatus according to claim 6, wherein the first and second sensors and the first and second capacitors are disposed on a lower surface of the circuit board and the lower surface of the circuit board faces an upper surface of the base.
Claim 10. The lens moving apparatus according to claim 8, wherein the base comprises a recess configured to receive the position sensor.
Claim 8. The lens moving apparatus according to claim 7, wherein the base has first recesses configured to receive the first and second sensors and second recesses configured to receive the first and second capacitors, the first recesses and the second recesses being formed at an upper surface of the base.
Claim 12. The lens moving apparatus according to claim 1, wherein the capacitor has a capacitance within a range from 0.1 μF to 1 μF.
Claim 10. The lens moving apparatus according to claim 1, wherein each of the first and second capacitors has a capacitance within a range from 0.1 μF to 1 μF.
Claim 13. The lens moving apparatus according to claim 3, wherein the capacitor is formed in the circuit board and comprises a first conductive layer, a second conductive layer, and a first insulation layer interposed between the first conductive layer and the second conductive layer.
Claim 1. …a first capacitor mounted on the circuit board …
Claim 18. The lens moving apparatus according to claim 17, wherein the first capacitor includes a first conductive layer, a second conductive layer, and a first insulation layer interposed between the first conductive layer; and wherein the second capacitor includes a third conductive layer, a fourth conductive layer, and a second insulation layer interposed between the third conductive layer and the fourth conductive layer.
Claim 14. The lens moving apparatus according to claim 3, wherein the circuit board comprises: a first terminal electrically connected to one of the two output terminals of the position sensor; and a second terminal electrically connected to the other one of the two output terminals of the position sensor.
Claim 1. 
… a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals …
Claim 15. The lens moving apparatus according to claim 3, wherein the circuit board comprises two terminals electrically connected to the two output terminals of the position sensor, and wherein the capacitor is connected in parallel to the two terminals of the circuit board.
Claim 1.
… a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor …
Claim 16. The lens moving apparatus according to claim 3, wherein the circuit board is disposed under the housing, and wherein the capacitor is disposed on a lower surface of the circuit board or on an upper surface of the circuit board.
Claim 1. 
…a circuit board disposed below the housing … a first capacitor mounted on the circuit board …
Claim 17. A camera module comprising: 

a first circuit board; 
a lens moving device disposed on the first circuit board; 
an image sensor disposed on the first circuit board; and 


a capacitor disposed on the first circuit board, wherein the lens moving device comprises: 
a housing; 
a bobbin disposed in the housing and configured to move in a direction parallel to an optical axis (see the analysis of claim 1); 
a position sensor comprising two output terminals and configured to sense a movement of the housing in a direction perpendicular to the optical axis (and see the analysis of claim 1); and 
wherein the capacitor is electrically connected in parallel to the two output terminals of the position sensor.
Claim 1. A lens moving apparatus comprising: 
a housing;
… a circuit board disposed below the housing …
Claim 12. A camera module comprising: the lens moving apparatus according to claim 1; and an image sensor mounted on the lens moving apparatus.
Claim 1. …a first capacitor mounted on the circuit board …
Claim 1. …a housing; 
a bobbin disposed in the housing; 

a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals; 

a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor; 
Claim 18. The camera module according to claim 17, wherein the lens moving device comprises 
a second circuit board on which the position sensor is disposed, 

wherein the capacitor is electrically connected to the second circuit board through a circuit pattern of the first circuit board, 
wherein the capacitor is electrically connected in parallel to the two output terminals of the position sensor through the second circuit board.
Claim 2. The lens moving apparatus according to claim 1, 

wherein the first and second sensors and the first and second capacitors are disposed on the circuit board …
Claim 1. … a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor …

Claim 19. The camera module according to claim 17, wherein the position sensor comprises: 
a first sensor mounted on the first circuit board and comprising first and second output terminals; 

a second senor mounted on the first circuit board and comprising third and fourth output terminals, 

wherein the capacitor comprises: 
a first capacitor electrically connected in parallel to the first and second output terminals of the first sensor; and 

a second capacitor electrically connected in parallel to the third and fourth output terminals of the first sensor.
Claim 1. 


… a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals …
… a second sensor disposed below the second coil and including first and second input terminals, and first and second output terminals …

… a first capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the first sensor …
… a second capacitor mounted on the circuit board and connected in parallel to the first and second output terminals of the second sensor …
Claim 20. A lens moving apparatus comprising: 
a housing;
a bobbin disposed in the housing and configured to move in a direction parallel to an optical axis (and see the analysis of claim 1); and
a position sensor comprising two output terminals and configured to sense a movement of the housing in a direction perpendicular to the optical axis (and see the analysis of claim 1).
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; 
… a first sensor disposed below the second coil and including first and second input terminals, and first and second output terminals …




Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,057,493 in view of Seo et al. (“Seo”, US 2016/0202494).

Regarding claim 11, claim 1 of U. S. Patent No. 10,057,493 in the combination with Seo discloses the lens moving apparatus according to claim 3. 
Claim 1 of U.S. Patent No. 10,057,493 in the combination with Seo does not explicitly disclose that the capacitor is mounted on the circuit board in a chip form.
The Examiner take Official Notice that the capacitor is mounted on the circuit board in a chip form is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the capacitor is mounted on the circuit board in a chip form into U.S. Patent No. 10,057,493. The rational/motivation to do so is to have a compact design. 


Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11, 14 and 16-17 of U.S. Patent No. 10,264,182 in view of Seo et al. (“Seo”, US 2016/0202494).

Instant Application 17/453,397
U.S. Patent No. 10,264,182
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 


a position sensor comprising two output terminals; and 




a capacitor electrically connected in parallel to the two output terminals of the position sensor.
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 


a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.


Claim 1 of patent 10,264,182 fails to teach a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis. 
However, Seo teaches that a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis (Seo: see figs. 4-5 and pars. [0048], [0068], wherein a first carrier 30 configured to move in a direction parallel with the lens as an optical axis and a first hall sensor 101 configured to sense a movement of the first carrier 30 in a first axial direction X which perpendicular to the optical axis). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of U.S. Patent No. 10,264,182 to include a bobbin configured to move in a direction parallel to an optical axis and a position sensor configured to sense a movement of the housing in a direction perpendicular to the optical axis.
One would have been motivated to control steadiness of the lens module easily. 

Instant Application 17/453,397
U.S. Patent No. 10,264,182
Claim 2. The lens moving apparatus according to claim 1, wherein the position sensor comprises: 
a first sensor comprising first and second output terminals; 






a second senor comprising third and fourth output terminals,
wherein the capacitor comprises: 




a first capacitor electrically connected in parallel to the first and second output terminals of the first sensor; and 
a second capacitor electrically connected in parallel to the third and fourth output terminals of the first sensor.
Claim 1. 


a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
… a second sensor disposed on the first circuit board and including third and fourth input terminals for receiving a second input signal from the first circuit board and third and fourth output terminals for outputting a second output signal to the first circuit board …
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 3. The lens moving apparatus according to claim 1, comprising a circuit board electrically connected to the position sensor.
Claim 1. …a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
Claim 4. The lens moving apparatus according to claim 3, comprising a first coil disposed on the bobbin.
Claim 1. 
…a first coil disposed on the bobbin …


Claims 1 and 16-17 of patent 10,264,182 fails to teach a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing.
On the other hand, Seo teaches that a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing (Seo: see pars. [0047]-[0048], [0052], in which a first coil 20 configured to move the first carrier 30 in a direction parallel to an optical axis by an interaction with the magnet 50 disposed on the first carrier 30).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of U.S. Patent No. 10,264,182 to include a first coil configured to move the bobbin in a direction parallel to an optical axis by an interaction with a first magnet disposed on the housing. 
One would have been motivated to have a technique to move the housing.  

Instant Application 17/453,397
U.S. Patent No. 10,264,182
Claim 5. The lens moving apparatus according to claim 3, comprising: 
a first magnet disposed on the housing; 
a second coil disposed to face the first magnet and configured to move the housing by an interaction with the first magnet (see the analysis of claim 4).
Claim 1. 

…a first magnet disposed on the housing;
a second coil facing the first magnet …
Claim 6. The lens moving apparatus according to claim 3, wherein the position sensor is disposed on the circuit board.
Claim 1. 
… a first sensor disposed on the first circuit board …
Claim 8. The lens moving apparatus according to claim 3, comprising a base disposed below the circuit board, and wherein the position sensor is disposed between a lower surface of the circuit board and an upper surface of the base.
Claim 3. The lens moving apparatus according to claim 2, further comprising a base disposed below the first circuit board, and wherein the first and second sensors and the first and second capacitors are located between a lower surface of the first circuit board and an upper surface of the base.
Claim 9. The lens moving apparatus according to claim 8, wherein the capacitor is disposed between the lower surface of the circuit board and the upper surface of the base.
Claim 3. The lens moving apparatus according to claim 2, further comprising a base disposed below the first circuit board, and wherein the first and second sensors and the first and second capacitors are located between a lower surface of the first circuit board and an upper surface of the base.
Claim 10. The lens moving apparatus according to claim 8, wherein the base comprises a recess configured to receive the position sensor.
Claim 4. The lens moving apparatus according to claim 3, wherein the base has a first recess configured to receive the first sensor, a second recess configured to receive the second sensor, a third recess configured to receive the first capacitor, and a fourth recess configured to receive the second capacitor.
Claim 11. The lens moving apparatus according to claim 3, wherein the capacitor is mounted on the circuit board in a chip form.
Claim 8. The lens moving apparatus according to claim 2, wherein each of the first and second capacitors is mounted on the circuit board in a chip form.
Claim 13. The lens moving apparatus according to claim 3, wherein the capacitor is formed in the circuit board and comprises a first conductive layer, a second conductive layer, and a first insulation layer interposed between the first conductive layer and the second conductive layer.
Claim 11. The lens moving apparatus according to claim 10, wherein the first capacitor includes a first conductive layer, a second conductive layer, and a first insulation layer interposed between the first conductive layer and the second conductive layer; and wherein the second capacitor includes a third conductive layer, a fourth conductive layer, and a second insulation layer interposed between the third conductive layer and the fourth conductive layer.
Claim 14. The lens moving apparatus according to claim 3, wherein the circuit board comprises: a first terminal electrically connected to one of the two output terminals of the position sensor; and a second terminal electrically connected to the other one of the two output terminals of the position sensor.
Claim 1. …a first circuit board disposed below the housing and including a first terminal, a second terminal, a third terminal, and fourth terminal; a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board; and a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor.
Claim 15. The lens moving apparatus according to claim 3, wherein the circuit board comprises two terminals electrically connected to the two output terminals of the position sensor, and wherein the capacitor is connected in parallel to the two terminals of the circuit board.
Claim 1. …a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 16. The lens moving apparatus according to claim 3, wherein the circuit board is disposed under the housing, and wherein the capacitor is disposed on a lower surface of the circuit board or on an upper surface of the circuit board.
Claim 3. The lens moving apparatus according to claim 2, further comprising a base disposed below the first circuit board, and wherein the first and second sensors and the first and second capacitors are located between a lower surface of the first circuit board and an upper surface of the base.
Claim 17. A camera module comprising:
 a first circuit board; 
a lens moving device disposed on the first circuit board; 








an image sensor disposed on the first circuit board; and 



a capacitor disposed on the first circuit board, 


wherein the lens moving device comprises: 

a housing; 
a bobbin disposed in the housing and configured to move in a direction parallel to an optical axis (and see the analysis of claim 1); 
a position sensor comprising two output terminals and configured to sense a movement of the housing in a direction perpendicular to the optical axis (and see the analysis of claim 1); and 



wherein the capacitor is electrically connected in parallel to the two output terminals of the position sensor.
Claim 1. 
a housing;
…a first circuit board disposed below the housing …
… a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
Claim 14. A camera module comprising: the lens moving apparatus according to claim 2; a second circuit board electrically connected to the first circuit board; and an image sensor mounted on the second circuit board.
Claim 1. a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor.
Claim 1. A lens moving apparatus comprising: 
a housing;

a bobbin disposed in the housing …



Claim 1. …a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 18. The camera module according to claim 17, wherein the lens moving device comprises a second circuit board on which the position sensor is disposed, 
wherein the capacitor is electrically connected to the second circuit board through a circuit pattern of the first circuit board, 
wherein the capacitor is electrically connected in parallel to the two output terminals of the position sensor through the second circuit board.
Claim 1. 

…a first sensor disposed on the first circuit board …
… a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor…
Claim 17. The camera module according to claim 16, wherein the first and second output terminals of the first sensor are connected to both ends of the first capacitor in parallel, and wherein the first and second output terminals of the second sensor are connected to both ends of the second capacitor in parallel.
Claim 19. The camera module according to claim 17, 
wherein the position sensor comprises: 
a first sensor mounted on the first circuit board and comprising first and second output terminals; 





a second senor mounted on the first circuit board and comprising third and fourth output terminals, 



wherein the capacitor comprises: 
a first capacitor electrically connected in parallel to the first and second output terminals of the first sensor; and 

a second capacitor electrically connected in parallel to the third and fourth output terminals of the first sensor.
Claim 1. 


…a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …
Claim 2. 
…a second sensor disposed on the first circuit board and including third and fourth input terminals for receiving a second input signal from the first circuit board and third and fourth output terminals for outputting a second output signal to the first circuit board …
… a first capacitor disposed on the first circuit board and connected to the first and second output terminals of the first sensor …
Claim 2. 
… a second capacitor on the first circuit board and connected to the third and fourth output terminals of the second sensor …
Claim 20. A lens moving apparatus comprising: 
a housing;
a bobbin disposed in the housing and configured to move in a direction parallel to an optical axis (and see the analysis of claim 1); and
a position sensor comprising two output terminals and configured to sense a movement of the housing in a direction perpendicular to the optical axis (and see the analysis of claim 1).
Claim 1. A lens moving apparatus comprising: 
a housing; 
a bobbin disposed in the housing; 



a first sensor disposed on the first circuit board and including first and second input terminals connected to the first and second terminals for receiving a first input signal from the first circuit board and first and second output terminals connected to the third and fourth terminals for outputting a first output signal to the first circuit board …



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and if the Double Patenting rejection noted above is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697      


/LIN YE/Supervisory Patent Examiner, Art Unit 2697